No. 87-406
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1988



IN RE THE MARRIAGE OF
J.A.M.
                  Petitioner and Appellant,
          and
D.A.M.,
                  Respondent and Respondent.




APPEAL FROM:      District Court of the Fourth Judicial District,
                  In and for the County of Missoula,
                  The Honorable John S. Henson, Judge presiding.
COUNSEL OF RECORD:
          For Appellant:
                 Tipp, Skjelset, Frizzell   &   Buley; Thomas W. Frizzell,
                 Missoula, .Montana
          For Respondent:
                  Thomas W. Trigg, Missoula, Montana



                                    Submitted on Briefs:    Jan. 28, 1988
                                      Decided: March 8, 1988
Filed: P(A8 8   - lga

                                    Clerk
Mr. Chief Justice J. A. Turnage delivered the Opinion of the
Court.

      Petitioner, J.A.M., appeals an order of the Fourth
Judicial District, Missoula County, awarding respondent the
right of reasonable visitation.
      We affirm.
      J.A.M. and D.A.M. were married on December 15, 1980. A
daughter, A.I.M., was born of the marriage.      In 1983 the
parties separated. On August 22, 1984, J.A.M. filed a peti-
tion for dissolution. Trial was held on January 19, 29 and
30, 1987, and on April 28, 1987. In its June 4, 1987, decree
of dissolution, the District Court divided the marital prop-
erty, awarded custody of the daughter to J.A.M. and ordered
D.A.M. to pay $50 per month in child support. The court also
awarded D.A.M. reasonable visitation rights pursuant to a
court-ordered visitation schedule.
      J.A.M. presents one issue for our review:
      Did the District Court abuse its discretion when it
granted respondent D.A.M. the right of reasonable visitation?
      At trial J.A.M. alleged the following: (1) A.I.M. has
had no contact with her father for nearly three years; (2)
A.I.M. is at risk of contracting genital herpes from her
father; and (3) A. I.M. is in danger of being sexually abused
by her father. The District Court found that J.A.M. Is all-e-
gations were unsupported by substantial credible evidence and
ordered a structured visitation schedule. On appeal, J.A.M.
restates the above-mentioned allegations and contends the
District Court abused its discretion when it awarded reason-
able visitation to D.A.M.
      The standard by which we review this issue is found in
§ 40-4-217(1),  MCA, which provides that the noncustodial
parent is entitled to reasonable visitation unless the visi-
tation would endanger the child's physical, mental, and moral
or emotional health.      In Re Marriage of Jacobson (Mont.
1987), 743 P.2d 1025, 1028, 44 St.Rep. 1678, 1681. We will
not disturb an award of visitation when the District Court's
findings are supported by substantial credible evidence. In
Re the Support of Rockman (Mont. 1985), 705 P.2d 590, 593, 42
St.Rep. 1323, 1325; In Re the Marriage of Concepcion (Mont.
1984), 687 P.2d 718, 720, 41 St.Rep. 1675, 1677.
       J.A.M.'s   first allegation, that A.I.M.   has had no
contact with D.A.M. in nearly three years, is not supported
by substantial credible evidence.     In October 1984, J.A.M.
and A.I.M., without D.A.M.'s knowledge, moved from Missoula
to Pueblo, Colorado. Upon arrival, J.A.M. contacted D.A.M.
by telephone but refused to reveal her address. Additional-
ly, J.A.M. refused to allow A.I.M. to speak with D.A.M.     On
March 11, 1985, the District Court ordered "that [D.A.M.]
shall have contact with [A.I .M. 1 by telephone at reasonable
times and shall exercise that contact in a reasonable man-
ner. "    Subsequent to the above-mentioned District Court
order, D.A.M. contacted A.I.M. by telephone on a weekly
basis.     D.A.M. also visited A.I.M. on two occasions when
A.I.M. was in Missoula. A review of the record supports the
District Court's finding that, despite J.A.M.'s efforts to
the contrary, D.A.M. was in contact with his daughter during
the past three years.
       J.A.M.'s second allegation, that A.I.M. is in danger of
contracting genital herpes, is also not supported by substan-
tial credible evidence. D.A.M. testified that prior to his
marriage to J.A.M., he contracted Herpes Simplex 11. D.A.M.
testified that he has not infected anyone, including J.A.M.,
with the contagious disease.      He also testified that his
outbreaks are foreseeable, occurring every seven months and
lasting approximately nine days.      D.A.M. stated that the
herpes lesions are small, approximately one and one-half
inches in diameter, and that he protects others from infec-
tion by applying an ointment, cyclovir, and covering the
lesions with bandages. J.A.M. did not rebut D.A.M.'s testi-
mony. Clearly, the District Court did not abuse its discre-
tion when it found that J.A.M.'s allegation was not supported
by substantial credible evidence.
       J.A.M. next contends that D.A.M. molested A.I.M. and
that A.I.M. is in danger of continued molestation. In April
1984, approximately one month prior to separation, J.A.M.
allegedly smelled semen on A.I.M.'s      underwear which were
soaking in the bathroom sink.      J.A.M. immediately accused
D.A.M. of molesting A.I.M.   D.A.M. vehemently denied J.A.M.'s
claim.    J.A.M. did not report the incident to her friends,
family, doctor or to the appropriate authorities. J.A.M. and
A.I.M. continued to live with D.A.M. for approximately thirty
days following the incident. In May 1984, J.A.M. and A.I.M.
moved to another residence in Missoula. J.A.M. continued her
employment as a registered nurse at St. Patrick's Hospital.
Following their separation, D.A.M. continued, with J.A.M.'s
consent, to provide A.I.M. with twenty-four hour care for
three days weekly.
       J.A.M. contends that in July 1984 she found herpes
lesions on A.I.M. 's back. J.A.M. did not report this inci-
dent to anyone.     J.A.M., a registered nurse, did not take
A. I.M. to see a doctor. A. I.M. has never been diagnosed as
having herpes.
       In August 1984, A.I.M. was interviewed by a clinical
psychologist, Dr. Joan Hess-Homeier, for an evaluation of the
child abuse allegations.     Following her initial interview,
Dr. Hess-Homeier filed a child sexual abuse report with law
enforcement authorities.     Dr. Hess-Homeier later obtained
payment for her services under the Crime Victim's Compensa-
tion Act. No charges in the above-mentioned matter were ever
brought against D.A.M.
       Dr. Hess-Homeier conducted twelve additional interviews
with A.I.M.   Two of Dr. Hess-Homeier's interviews with A.I.M.
were videotaped. At trial, Dr. Hess-Homeier testified that
she felt A.I.M.     had been molested.      Additionally, Dr.
Hess-Homeier's videotaped interviews were introduced into
evidence. After reviewing the videotapes, the District Court
concluded: (1) Dr. Hess-Homeier defined and explained impor-
tant sexual terms for A.I.M. ; (2) Dr. Hess-Homeier used
anatomically correct dolls to demonstrate sexual acts to
A.I.M.; and (3) Dr. Hess-Homeier, on material matters, asked
A.I.M.   leading questions and "cross-examined" her.        The
District Court noted further that Dr. Hess-Homeier repeatedly
referred to handwritten notes, some dated as recent as 1986,
purporting to record the substance of her 1984 evaluation of
A.I.M.
       At trial D.A.M. repeatedly denied that he had molested
A.I.M.   The District Court found that D.A.M. was a credible
witness. The District Court also found that D.A.M. attended
to A.I.M.'s physical needs, provided her with part-time day
care, and appropriate education and social opportunities.
The record supports the District Court's finding that D.A.M.
is "an excellent parent to A.I.M."
       Previously, we held that in nonjury trials, the credi-
bility of witnesses and the weight accorded their testimony
is a matter properly left to the discretion of the District
Court. Estate of Murnion (Mont. 1984), 686 P.2d 893, 896, 41
St. Rep. 1627, 1630. On appeal we review the evidence in the
light most favorable to the prevailing party.      Wallace v.
Wallace (1983), 203 Mont. 255, 661 P.2d 455, 457.
       Substantial credible evidence supports the District
Court's decree awarding respondent the right of reasonable
visitation.           Accordingly,   we   hold   there was   no   abuse   of
discretion.
           Affirmed.



                                                 -rL,